Citation Nr: 1213801	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  07-05 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel

INTRODUCTION

The Veteran served on active duty with an honorable discharge from February 1952 to November 1953.  The Veteran also served on active duty from February 1954 to January 1955, but received a dishonorable discharge for this period of service.

The Veteran's claim here, however, mainly stems from events occurring in January 1953 during his honorable period of service.

This matter is before the Board of Veterans' Appeals (Board) pursuant to a February 2011 Order of the Court of Appeals for Veterans Claims (CAVC or "the Court") granting a January 2011 Joint Motion for Remand (JMR).

Originally, this matter was on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  At that time, however, the RO merely considered and denied the Veteran's claim seeking entitlement to service connection for posttraumatic stress disorder (PTSD).  The Veteran had a hearing before the Board in March 2009 and the transcript is of record where the Veteran only testified with regard to PTSD.

The Board previously remanded the claim in April 2009 to afford the Veteran a VA examination.  The Veteran was afforded a VA examination in May 2009 where the examiner diagnosed the Veteran with depressive disorder, not otherwise specified, with anxiety and a personality disorder (which the examiner found no "convincing evidence" linking these diagnoses to Veteran's military service).  In light of the 2009 medical opinion, the Board rephrased the Veteran's claim as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, but denied the claims. 

The Court granted a Joint Motion for Remand (JMR) in April 2010 indicating the Board failed to provide adequate reasons and bases of why the May 2009 VA examination was adequate.  The Board again denied this claim in October 2010. 

The Court once again issued an order pertinent to this case in February 2011.  Therein, the Court dismissed the appeal pertinent to entitlement to service connection for PTSD, but once again remanded the appeal solely in regard to the Veteran's claim seeking entitlement to service connection for an acquired psychiatric disorder, other than PTSD.  For these reasons, the Board has appropriately rephrased the issue above.  The Board's prior denial of entitlement to service connection for PTSD is final and the issue is no longer before the Board here. 

The case was once again brought before the Board in December 2011, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording him a VA examination. The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

An acquired psychiatric disorder, other than PTSD, has not been shown by competent evidence to be related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder, other than PTSD, was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§1101, 1110 and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to the Veteran in March 2005, October 2005 and May 2006.  Those letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   The letters also explained how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was not done in this case, but after notice was provided, the claim was readjudicated and an additional SSOC was provided to the Veteran in January 2007.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  The Board notes the Veteran indicated he is in receipt of Social Security Administration (SSA) disability benefits.  The claim was previously remanded, in part, to obtain these records.  Despite the VA's efforts, the SSA responded indicating the Veteran's records have been destroyed.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The RO provided the Veteran appropriate VA examinations in 2009 and 2012.  These examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Further examination or opinion is not needed because, at a minimum, there is no persuasive and competent evidence that the claimed condition may be associated with the Veteran's military service.  This is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and may proceed to consider the merits of the claim.  

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

In the absence of a presumption, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran claims he has an acquired psychiatric disorder related to a January 1953 head injury.  

The Board notes the Veteran's statements were considered, but the Veteran proved to be a poor historian. Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In this decision, the Board has considered the lay evidence as it pertains to the issue.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, the Board finds the Veteran's statements regarding his in-service injury and disability since service inherently inconsistent and thus, not credible.  

Specifically, the Veteran's provided details of his in-service "head injury" have been few and far between and inconsistently described throughout time.  Sometimes the Veteran claims he was run over by a bulldozer and incurred a head injury.  During his hearing before the Board in March 2009, the Veteran claimed "someone" ran over him "with boots or something."

According to his service treatment records, in contrast, it appears the Veteran was in a fight while intoxicated, which resulted in a beating to his face.  No such "run over" injury is confirmed anywhere in the objective evidence.  

Despite the Veteran's sworn testimony before the Board in March 2009 that he was hospitalized for 21 days, service treatment records indicate he was hospitalized for 11 days and mainly because of the Veteran's "hysteria."  The Veteran claimed to have lost his vision, which was difficult to test because the Veteran was not cooperative.  The hospital records, in contrast, indicate diagnoses of a fractured nose, multiple contusions to his head and face, concussion of the brain, passive-aggressive reaction (which was not found to be in the "line of duty") and astigmatism (not found to be in the "line of duty"). 
 
These inconsistencies in the record weigh against the Veteran's credibility.  See Madden, 125 F.3d at 1481; Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding the Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

Because of the Veteran's inconsistent statements and medical evidence cutting against the Veteran's contentions, the Board gives greater credence and weight to the contemporaneous medical records filed in this matter.  

Again, the Veteran's service treatment records confirm the Veteran was in an intoxicated fight in January 1953 where he received injuries to his face, including a nose fracture.  Again, service treatment records indicate he was hospitalized for 11 days mainly because of the Veteran's "hysteria" and not due to his injuries.  Hospital records confirm diagnoses of a fractured nose, multiple contusions to his head and face, concussion of the brain, passive-aggressive reaction (which was not found to be in the "line of duty") and astigmatism (not found to be in the "line of duty").  The Veteran's November 1953 separation examination notes the Veteran's prior injury and hospitalization, but found no chronic residuals at that time.

During the Veteran's dishonorable period of service, the Veteran received a psychiatric evaluation in November 1954 where he was diagnosed with antisocial personality disorder.  The Veteran, however, was cleared psychiatrically for administrative separation and the January 1955 separation examination noted no pertinent defects or diagnoses.

A veteran who served during wartime service after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  The presumption of soundness, however, attaches only where there has been an induction medical examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

In this case, because the Veteran's military entrance examination did not note any psychiatric disorder, the Veteran is presumed to have entered service without any psychiatric illness.

With respect to personality disorders, however, such diagnoses, such as "passive-aggressive reaction" and "antisocial personality disorder," are congenital or developmental defects and by their very nature preexist the Veteran's military service.   38 C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).   In general, therefore, these conditions are not considered subject to service connection.  Id.  The VA Office of General Counsel held that service connection may be granted for a congenital disorder, however, on the basis of in-service aggravation.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) [a reissue of General Counsel Opinion 01-85 (March 5, 1985)].  In that opinion, it was noted that service connection for such diseases could be granted if manifestations of the disease in service constituted aggravation of the condition.  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  To the extent the congenital defect is not a disease, service connection may still be granted for any superimposed disease or injury.  

Accordingly, in this case the crucial inquiry is whether the Veteran has a current psychiatric disorder, other than PTSD, that was incurred in or otherwise related to his military service or a personality disorder that was aggravated by any incident of his military service, to include the "fight incident."  The Board concludes he does not.  

After service, the Veteran was afforded VA examinations in July 2005, March 2006, May 2009 and, most recently, in January 2012.

The Veteran was examined by the same VA examiner in July 2005 and March 2006 where the examiner only diagnosed the Veteran with PTSD.  No other psychiatric diagnoses are noted.  

In May 2009, the Veteran was afforded an additional VA examination where the examiner found a diagnosis of PTSD simply not plausible in light of the fact that the Veteran has virtually no memories of the in-service attack.  The examiner did, however, find manifestations warranting a diagnosis of depressive disorder, not otherwise specified, with anxiety.  The examiner also diagnosed the Veteran with a personality disorder. The examiner did not find "convincing evidence" in the claims file linking any of these conditions to the Veteran's military service.

As explained in the introduction above, the CAVC has remanded this claim back to the Board twice primarily based on the Board's prior reliance on the May 2009 VA examination.  The Board denied this claim in September 2009 and again in October 2010 finding the May 2009 VA examiner's opinion persuasive.  The May 2009 VA examination report details the Veteran's military history and his inconsistent recollections of his military history throughout the years.  While the May 2009 VA examiner focused the discussion mainly on the appropriateness of a PTSD diagnosis, it is apparent the detailed disparagement of the Veteran's credibility is relevant to the Veteran's other psychiatric diagnoses.  

In light of the April 2010 and January 2011 JMRs and the fact that the May 2009 VA examiner's opinion mainly focused on the appropriateness of a PTSD diagnosis, the Board again remanded this claim for a new VA examination in December 2011.

The Veteran was most recently afforded a VA examination in January 2012 where the examiner found no medical evidence warranting a diagnosis of any acquired psychiatric disorder or personality disorder other than PTSD.  The examiner noted the Veteran's in-service traumatic brain injury (TBI) during his military service in 1953, but opined that the "TBI did not impact any psychiatric symptoms or behavioral problems including PTSD, personality disorder, or other diagnosis.  Veteran is 80 years old and does show some of the normal age-related cognitive and memory decline."  The examiner went on to say the Veteran's psychiatric impairment is 100 percent due to PTSD.  

In short, the medical evidence does not indicate the Veteran has a psychiatric or personality disorder other than PTSD that can be related to any incident of his military service, to include the fight.  While there is some medical disagreement as to the appropriateness of the diagnosis of PTSD versus some other diagnosis, no medical professional has ever linked any acquired psychiatric diagnosis (other than PTSD) or personality disorder to the Veteran's military service.  Indeed, there is medical evidence to the contrary.  The January 2012 VA examiner not only declined diagnosing the Veteran with any other acquired psychiatric or personality disorder, but further opined that the Veteran's fight incident (described as a TBI), did not impact any psychiatric or behavioral problems.  

The Board has considered the Veteran's statements, but as explained above finds he is not credible.  Much of the Veteran's sworn testimony before the Board is contradicted by the objective evidence and, in some cases, contradicted by the Veteran himself.  For that reason, the Board puts more probative value on the objective evidence as described above.

The probative evidence in this case does not support a causal connection of any current psychiatric or personality disorder and his military service, to include on a theory of aggravation.  Indeed, the most recent medical evidence does not indicate the Veteran has any psychiatric or personality disorders aside from PTSD.  

Again, the Board has already denied the Veteran's claim seeking entitlement to service connection for PTSD in an October 2010 Board decision.  This portion of the Board's denial was upheld by the CAVC in a February 2011 Order.  Accordingly, the denial is final.  

In light of the medical evidence described above, the Board finds that service connection for any other psychiatric or personality disorder is not warranted.  Direct service connection requires a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The most probative evidence of record is against such a finding in this case.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for an acquired psychiatric disorder other than PTSD is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


